 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    TERRY RENEE MCCLURE, et al.,                     No. 1:18-cv-0176-DAD-SKO
10                       Plaintiffs,
                                                       ORDER GRANTING UNOPPOSED
11           v.                                        MOTION FOR PROTECTIVE ORDER
12    PRISONER TRANSPORTATION                          (Doc. 96)
      SERVICES OF AMERICA, LLC, et al.,
13
                         Defendants.
14

15

16
                                        I.      INTRODUCTION
17
            On October 22, 2019, Defendants Prisoner Transportation Services of America (“Prisoner
18
     Transportation”) and Cleveland Wheeler (“Wheeler”) filed a motion for protective order. (Doc.
19
     96.) Pursuant to Local Rule 251, the parties’ Joint Statement re Discovery Disagreement was to be
20
21   filed no later than November 6, 2019. See E.D. Cal. L.R. 251(c). The parties failed to file a Joint

22   Statement by the deadline, and Plaintiffs have not filed an opposition to the motion. (See Docket.)
23   The motion is therefore deemed unopposed.
24
            Because the parties failed to file a Joint Statement, and the Court deems the matter suitable
25
     for decision without oral argument, the hearing currently set for November 13, 2019, is VACATED.
26
     See E.D. Cal. L.R. 251(a).
27

28          For the reasons that follow, the Court GRANTS Defendants’ motion.
 1                                          II.    DISCUSSION
 2          Plaintiff Terry McClure (“McClure”) noticed the deposition of Defendant Cleveland
 3
     Wheeler to take place on November 5, 2019 in Sacramento, California. (See Doc. 96 at 2.)
 4
     Defendants represent that Wheeler is employed and resides in Florida and is no longer employed
 5
     by Prisoner Transportation, and is “precluded from traveling across the country to have his
 6

 7   deposition taken in Sacramento, California.” (Id.) Defendants request a protective order that

 8   requires Wheeler’s deposition to be taken at a location within the Middle District of Florida. (Id.)

 9   The Court previously extended the non-expert discovery deadline to December 16, 2019, for the
10
     limited purpose of two depositions, including Wheeler’s. (Doc. 99 at 2.)
11
            The noticing party generally has discretion where to set a deposition, “subject to the power
12
     of the courts to grant a protective order designating a different location.” Willis v. Mullins, No. CV
13
     F 04 6542 AWILJO, 2006 WL 302343, at *5 (E.D. Cal. Feb. 8, 2006) (quoting Philadelphia
14

15   Indemnity Ins. v. Federal Ins. Co., 215 F.R.D. 492, 495 (E.D. Pa. 2003)). However, “[c]ourts

16   presume that a defendant’s deposition will proceed at his place of residence, business or
17   employment.” Id.; see Grey v. Continental Marketing Assocs., 315 F.Supp. 826, 832 (N.D. Ga.
18
     1970) (“[T]he cases indicate that it is presumed that a defendant will be examined at his residence
19
     or at his place of business or employment; if another place is named and defendant files a timely
20
     objection, the objection should be sustained absent some unusual circumstance to justify putting
21

22   the defendant to such inconvenience.”).

23          If the parties cannot agree on a location for a deposition, a protective order may be obtained.

24   Fed. R. Civ. P. 26(c). The Court has broad discretion to determine the appropriate location for a
25   deposition. Willis, 2006 WL 302343, at *5. “Although a presumption exists to depose a defendant
26
     at his residence or place of business, ‘a number of factors serve to dissipate the presumption and
27
     may persuade the Court to require the deposition to be conducted in the forum district or some other
28
                                                        2
 1   place[.]” Id. (quoting Turner v. Prudential Ins. Co. of America, 119 F.R.D. 381, 383 (M.D.N.C.
 2   1988)).
 3
               The factors which a court may consider include: (1) the parties’ convenience and relative
 4
     hardships to attend the designated location; (2) cost of transportation and lost work to the defendant;
 5
     (3) expense and inconvenience of moving voluminous documents; (4) the location of the parties’
 6

 7   counsel; (5) whether the defendant is a corporation whose employees often travel; (6) whether

 8   significant discovery disputes may arise and judicial economy favors resolution by the forum court;

 9   and (7) whether the “appropriate adjustment of the equities favors a deposition site in the forum
10
     district.” Id. at *6 (citing Turner, 119 F.R.D. at 383).
11
               Here, Defendants have shown that Wheeler’s deposition should take place in the Middle
12
     District of Florida. Wheeler resides in Florida and is employed there. (See Doc. 96 at 2.) The
13
     parties’ counsel are all located in California—thus no party’s counsel will be unfairly
14

15   inconvenienced by traveling to Florida; the cost of transportation and lost work to Wheeler would

16   likely be significant; the defendant being deposed is an individual and not a corporation, and
17   Wheeler is no longer employed by Prisoner Transportation; and no other significant considerations
18
     weigh in favor of Wheeler’s deposition occurring in California. See Willis, 2006 WL 302343, at
19
     *6.
20
               Further, Plaintiffs failed to file an opposition to Defendants’ motion and have not shown
21

22   any reason why the deposition should take place in California as opposed to Wheeler’s place of

23   residence in Florida, and have not shown any “unusual circumstance to justify putting [Wheeler]

24   to such inconvenience.” See Grey, 315 F.Supp. at 832. Accordingly, Plaintiffs have not overcome
25   the presumption in favor of Wheeler’s deposition taking place in the Middle District of Florida.
26
     See Willis, 2006 WL 302343, at *5.
27

28
                                                        3
 1                                 III.    CONCLUSION AND ORDER
 2            Accordingly, IT IS HEREBY ORDERED:
 3
              1.      Defendants’ motion for protective order, (Doc. 96), is GRANTED.
 4
              2.      Defendant Cleveland Wheeler’s deposition shall take place at a location within the
 5
     Middle District of Florida.
 6

 7

 8   IT IS SO ORDERED.

 9
     Dated:        November 8, 2019                               /s/   Sheila K. Oberto            .
10                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
